Citation Nr: 0902606	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $5,768.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Committee on Waivers and Compromises (COWC) of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied waiver of overpayment in the amount of 
$5,768.00.  

Information in the claims file shows that a local hearing was 
scheduled at the RO in April 2006.  The veteran failed to 
report for the hearing, but it appears the notification was 
returned as undeliverable.  On review, there is no indication 
that the veteran requested a local hearing.  Further, report 
of contact dated in September 2007 shows that the RO 
contacted the veteran's representative who indicated that 
they reviewed their records and that they had not submitted a 
hearing request.  On his VA Form 9, the veteran indicated 
that he did not request a Board hearing.  

The Board notes that following his notice of disagreement, it 
does not appear that the veteran received a Decision Review 
Officer (DRO) election letter.  See 38 C.F.R. § 3.2600 
(2008).  In light of the decision herein to grant the full 
benefit sought, the Board considers this harmless error and 
finds that there is no prejudice to the veteran in proceeding 
with a decision.


FINDINGS OF FACT

1.  The veteran's nonservice-connected pension benefits were 
terminated effective July 1, 2004 resulting in an overpayment 
calculated in the amount of $5,768.00.  

2.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran in the creation of the debt.

3.  Although the veteran was at fault in the creation of the 
overpayment in failing to report receipt of benefits from the 
Social Security Administration (SSA), recovery of this debt 
would cause undue hardship, defeat the purpose of VA's 
pension program, and be against equity and good conscience.  


CONCLUSION OF LAW

The criteria for entitlement to waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
amount of $5, 768.00 are met.  38 U.S.C.A. § 5302(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes the VCAA, which sets forth VA's 
duties in notifying claimants of the evidence needed to 
support a claim, as well as the relative duties of VA and 
claimants in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  However, these provisions do not apply in waiver of 
overpayment cases, as here.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  The Board further notes that even if 
applicable, in light of the favorable decision for the 
veteran in this case, any error in the timing or content of 
VCAA notice or assistance is moot.

II. Analysis

By letter dated in February 2005, the veteran was notified 
that his pension benefits had been terminated effective July 
1, 2004 and that this adjustment had resulted in an 
overpayment.  Letter dated in March 2005 advised the veteran 
that he had been overpaid in the amount of $5,768.00.  

In April 2005, the veteran submitted a request for waiver of 
recovery of the overpayment based on undue hardship.  He 
explained that he and his spouse were disabled and after 
paying bills had very little money left to live on.  He 
further indicated that he was unaware that he could not draw 
SSI (Supplemental Security Income) disability and VA pension 
at the same time.  He noted that his spouse's income was 
going to be significantly reduced effective in June 2005 and 
he submitted evidence confirming this.  

In October 2005, the requested waiver was denied.  The COWC 
did not find fraud, misrepresentation, or bad faith; however, 
it determined that collection of the debt would not be 
against equity and good conscience.  In the February 2006 
notice of disagreement, the veteran's representative argued 
that the veteran's physical and mental condition should have 
been given more weight.  In this regard, statements from the 
veteran and his spouse indicate that he suffers from memory 
loss and depression, and it has been argued that this matter 
was causing increased stress for him and aggravating his 
medical conditions.  

In the December 2008 Informal Hearing Presentation, the 
veteran's representative reasserted that the veteran has 
memory problems due to his health conditions and to require 
him to repay the debt would be against equity and good 
conscience.

The provisions of 38 U.S.C.A. § 5302(c) (West 2002 & Supp. 
2007) prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2008) precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, or (2) bad faith.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. § 
1.965(a) (2008).

"Equity and Good Conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive: (1) 
fault of debtor - where actions of the debtor contribute to 
creation of the debt; (2) balancing of faults - weighing 
fault of debtor against VA's fault; (3) undue hardship - 
whether collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose - whether withholding of 
benefits or recovery would nullify the objective for which 
the benefits were intended; (5) unjust enrichment - failure 
to make restitution would result in unfair gain to the 
debtor; and (6) changing position to one's detriment - 
reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation.  38 
C.F.R. § 1.965(a) (2008).

Initially, the Board must consider whether there was any 
evidence of fraud, misrepresentation, or bad faith on the 
veteran's part.  As noted above, the COWC did not find these 
factors to be present in this case, and the Board similarly 
finds that waiver should not be precluded solely on the basis 
of such factors.  That is, there is no indication in the 
record that the veteran committed fraud or intentionally 
misrepresented facts.  Further, there is no indication the 
veteran was being deceptive or purposely seeking an unfair 
advantage knowing that it would result in a loss to the 
government.  See 38 C.F.R. § 1.965(b) (2008).  

The Board must next address the equitable considerations in 
this case.  Regarding fault, the veteran essentially contends 
that he does not feel he did anything wrong other than being 
forgetful and having problems remembering.  He indicated that 
he accepted money from both sources in good faith believing 
he was eligible.  

In determining fault, the Board must consider the 
circumstances that led to the creation of the debt.  Review 
of the claims file shows that the veteran submitted an 
application for pension benefits in April 2003.  At that 
time, he checked "yes" to the question "[h]ave you claimed 
or are you receiving disability benefits from the Social 
Security Administration (SSA)."  Regarding monthly income, 
however, he reported receiving "none."  Pension benefits 
were granted and the July 2003 notice letter advised the 
veteran that he should inform the VA of any changes in 
income, such as Social Security benefits.  Information in the 
claims file indicates the veteran was subsequently granted 
SSA benefits.  In November 2004, he was advised of a proposed 
termination of pension benefits.  In December 2004, the 
veteran submitted an Improved Pension Eligibility 
Verification Report, which confirmed receipt of Social 
Security benefits.  He also advised VA that he had recently 
married and requested that his dependent be added to his 
award.  

In a February 2005 statement, the veteran indicated he had 
been receiving SSI since receiving a favorable decision in 
August 2003.  The Board notes, however, that welfare 
benefits, such as SSI, are not considered countable income 
for purposes of improved pension.  See 38 C.F.R. § 3.272 
(2008); M21-MR, Part V.iii.1.I.58.b.  The basis of the 
overpayment in this case is the veteran's award of SSA 
disability benefits, not SSI benefits.  On review of the 
claims file, it is not entirely clear when the veteran was 
awarded SSA disability benefits.  

The Board has considered the veteran's contentions that he 
has memory problems.  Review of VA medical center (VAMC) 
records does not show treatment specifically for disability 
manifested by memory problems.  However, he receives 
treatment for multiple disabilities, including anxiety and 
depression, of which memory problems are a recognized 
manifestation under the rating criteria for mental disorders 
set forth in 38 C.F.R. § 4.130, and these records also show 
that he takes numerous medications.  Thus, the Board finds 
the statements of the veteran that he has memory problems and 
that he simply did not realize he could not receive both 
benefits at the same time credible.  Further, there appears 
to be some understandable confusion on the veteran's part as 
to the type of disability benefits (SSI/SSA) that he was 
receiving.  Thus, although his actions (failure to advise VA 
of receipt of SSA benefits) did lead to the creation of the 
debt, it does not appear that he was knowingly at fault.  In 
fact, it seems likely that his failure to report them was 
merely an oversight on his part.  

Furthermore, notwithstanding his fault, it appears that 
repayment of the debt would cause undue hardship and defeat 
the purpose of pension benefits.  The pension program is 
intended to afford beneficiaries a minimum level of security, 
and not intended to protect substantial assets or build up 
the estate for the benefits of heirs.  See M21-MR, Part 
V.i.3.A.1.d.  Information provided by the veteran in the 
April 2005 Financial Status Report indicates that income 
exceeded expenses by only a few dollars.  The Board has no 
reason to doubt the expenses reported and notes that they 
pertain to shelter, food, utilities, medication, and 
transportation and appear in line with standard living 
expenses.  In addition, information in the claims file 
indicates the veteran's spouse is also disabled and that her 
reported income to be significantly reduced shortly following 
the date of completion of their Financial Status Report.  
Considering that reduction, expenses would exceed income and 
repayment of this debt would clearly cause financial 
hardship.  Moreover, based on the veteran's financial 
circumstances, repayment of this debt would likely interfere 
with his ability to obtain basic necessities, such as food 
and shelter.  

In summary, the Board acknowledges that the veteran received 
benefits that he was not entitled to, and that he was at 
fault in the creation of that debt.  Nevertheless, in 
weighing the applicable factors, the Board finds that 
recovery of the debt would be against equity and good 
conscience.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $5,768.00 is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


